Title: To George Washington from Samuel Huntington, 2 June 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir
                            Philadelphia June 2. 1781
                        
                        By the enclosed Order of Congress of the 29th Ulto, I am directed to lay before your Excellency the Letter of
                            the 9th Ulto signed A. Fowler &c with the other Papers referred to, which are herewith enclosed.
                        Col. Broadhead is now in this City. The Complaints of the Inhabitants in the Vicinity of Pittsburgh
                            respecting his Conduct are very great, and his with Respect to them are not small. It seems necessary that due Enquiry be
                            speedily made respecting those Matters and in such Manner as that Justice may be done. I have the Honor to be, with very
                            great Regard Your Excellency’s Most obedient & most humble Servant
                        
                            Sam. Huntington President

                        
                     Enclosure
                                                
                            
                                
                                    c. April 1781
                                
                            
                            Personally appeard before me, one of the Justices for the County of Youghiogene & Commonwealth of
                                Virginia, The Subscriber David Tait, a person to me well known & of good Repute, who being duly Sworn on the
                                holy evangelist of Almighty God, deposeth & Saith, That When General Edward Hand made an Excursion into the
                                Indian Country, a great Number of horse-Men Rendezvoused at Pittsburgh on that occasion Which Said horse Men during
                                the time they halted at Pittsburgh were Allowed by the General, to draw Public Forrage. That Mr David Duncan Acted at
                                this time at Pittsburgh as Purchaser, as well as Issuer of Forrage—And that he the Deponant Acted under him as
                                Assistant Issuer of Forrage & was immediately under his Direction, and that he Received orders from the Said
                                Duncan to Issue Six Quarts of Corn pr day to each horse; but that when he the deponant came to Post up his Orders
                                & enter the Issues in his Book, that he then Receivd Orders from the Said Duncan to Charge Eight quarts
                                instead of Six, which order he the deponant—being Young in office & an assistant to Said Duncan, thought it
                                his duty to Comply with. This deponant further Disposes, that whilst he Acted as an Assistant to Mr David Duncan as
                                Issuer of Forrage, Mr John Johnson a Clerk to the said Duncan, was employd in a Private Room for the Space of three
                                or four days, Copying a Number of Receipts which the Said Duncan had taken as Vouchers for the Payment of Forrage
                                & Counterfeiting the Names of the Signers to the New Receipts & destroying the Originals to which
                                Transaction this deponent was an Eye Wittness & to which he hereunto Subscribes his Name.
                            
                                David Tait
                            
                            
                                 Sworn and Subscribed at Pittsburgh before me this 
                                        
                                     of April 1781 Edwd Ward
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Pittsburgh 9th May 1781
                            
                            
                                Beware that Colonel Brodhead may attempt to injure our reputations, for thus doing our duty to
                                ourselves and our Country, by detecting Publick Abuses, and Praying for a redress of Greivances by the removal of a
                                Man from this Command, whom we cannot but consider as a Publick Nusance. We beg leave to declare to your Excellency,
                                that our motives are pure and Disinterested, and that we have no Veiw but one in this
                                Remonstrance—The prosperity of this Country, and the happiness of the Community. Therefore should Colonel Brodhead
                                attempt to reflect on us for what we have done, or to throw any specious, or flimsey veil, over his Conduct, and
                                Connections here, as represented in our remonstrance; we hope and wish an opportunity will be afforded us to confront
                                him with such Evidence as will fully prove to your Excellency, to Congress, and to the World, that the Allegations we
                                have set forth against him, are founded on the most stubborn Facts. We have the honor to be with the greatest
                                veneration and respect, Sir, Your Most Obed. Hmble Servants
                            Devereux SmithA. Fowler
                                
                                John Irwin
                                
                                Tho: Smallman
                                Robert Campbell
                            Edward Ward
                            
                                The Original Depositions and other proofs which Accompanies the Remonstrance to the
                                    President & Council of the State of Penna we make no doubt will come before your Excellency &
                                    Congress. In the meantime we beg leave to trouble your Excellency with a Copy of one of them respecting the
                                    Conduct of our assistant Quarter Master.
                            
                            
                                 Devereux Smith
                                A. Fowler
                                John Irwin
                                Edwd Ward
                                 Tho: Smallman
                                Robert Campbell
                            
                        
                        
                    